Citation Nr: 1117790	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  04-25 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio



THE ISSUE

Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The Veteran had active service from November 1949 to November 1952.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2003 decision by the RO which denied the benefits sought on appeal.  The Board remanded the appeal for additional development in February 2008, and June and December 2010.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim have been obtained by VA.  

2.  The Veteran's service-connected disabilities include cold injury to the right and left foot; each rated 30 percent disabling, and peripheral neuropathy of the right and left foot; each rated 10 percent disabling.  The combined rating is 70 percent.  

3.  The Veteran has an 11th grade education, and worked for 30 years as an electrician before retiring in 1994.  

4.  The Veteran's service-connected disabilities are not shown to preclude him from securing and following substantially gainful employment.  


CONCLUSION OF LAW

The criteria for a total disability rating based on individual unemployability due to service-connected disabilities have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.3, 4.16 (2010).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and all VA medical records have been obtained and associated with the claims file.  The Veteran was examined by VA during the pendency of the appeal and was scheduled for at least two personal hearings but withdrew his requests and advised VA that he did not want to reschedule.  The Board finds the VA examination was thorough and adequate upon which to base a decision with regard to the issue on appeal.  The VA examiner interviewed and examined the Veteran, elicited a detailed history of his symptoms and residual problems, and provided the information necessary to evaluate his disabilities under the applicable rating criteria.  

Neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issue on appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S. Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Accordingly, the Board finds that VA's duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

TDIU

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability:  (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable,  (2) Disabilities resulting from common etiology or a single accident,  (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric,  (4) Multiple injuries incurred in action, or  (5) Multiple disabilities incurred as a prisoner of war.  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2010).  

However, even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).  

In determining whether an individual is unemployable by reason of service-connected disability, consideration must be given to the type of employment for which the veteran would be qualified.  Such consideration would include education and occupational experience.  See Hyder v. Derwinski, 1 Vet. App. 221, 223 (1992); Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).  Age may not be considered a factor.  38 C.F.R. § 3.341 (2010).  Unemployability associated with advancing age or nonservice-connected disability may not be used as a basis for assignment of a total disability rating.  38 C.F.R. § 4.19 (2010).  

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the United States Court of Appeals for Veterans Claims (hereinafter, "the Court") referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the veteran's actual industrial impairment.  In a pertinent precedent decision, the VA General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91.  

In this case, all of the Veteran's service-connected disabilities are derived from common etiology or a single accident, vis-à-vis, cold injury of the feet incurred during the Korean War.  Therefore, under the above cited regulations, all of his disabilities may be considered as a single entity resulting from a common etiology.  38 C.F.R. § 4.16(a).  Thus, the combined 70 percent rating, for purposes of consideration of TDIU, is viewed as a single disability rated 60 percent disabling and satisfies one element of the schedular criteria for a total disability rating based on individual unemployability.  However, the evidence must also show that the Veteran is, in fact, unable to secure or follow a substantially gainful occupation as a result of the single service-connected disability.  In this regard, the Board finds that the preponderance of the medical evidence of record shows that the service-connected disabilities do not result in individual unemployability.  

For a veteran to prevail on a claim for a total compensation rating based on individual unemployability, the record must reflect some factor which takes this case outside the norm.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  However, the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The Veteran has an eleventh grade education and worked for 30 years as an electrician until he retired around 1994.  He contends that he is no longer able to stand on his feet for any prolonged period of time or walk more than 50 feet secondary to his cold injuries and peripheral neuropathy of the feet.  He has been awarded service connection for cold injury to the right and left foot; each rated 30 percent disabling, and peripheral neuropathy of the right and left foot; each rated 10 percent disabling.  His combined rating is 70 percent.  

When examined by VA in July 2010, the examiner indicated that the claims file was reviewed and provided a description of the Veteran's complaints, medical history and clinical findings on examination.  The Veteran reported that he could walk 50 feet with assistance for balance, but could not climb stairs or a ladder and did not do any house work or yard chores.  On examination, the Veteran was well developed but fragile and in mild respiratory distress.  The Veteran declined to attempt to walk for the examiner due to pain in his feet and shortness of breath.  There was no clubbing or pitting edema of the feet, and dorsalis pedis and posterior tibial pulses were 1+ bilaterally.  Dorsiflexion of the ankles was from zero to 23 degrees on the left and to 25 degrees on the right.  Plantar flexion was from zero to 20 degrees on the left and to 12 degrees on the right, and dorsiflexors and plantar flexors were 3/5, bilaterally.  There was no vibratory sensation in either foot, filament sensation was randomly scattered, and Babinski was negative, bilaterally.  X-ray studies revealed probable osteopenia in the left foot and definite osteopenia on the right.  The examiner opined that the Veteran could not get or maintain a job within his electrical education or field due to his service-connected bilateral foot disability, because he could not stand for more than a few minutes and could walk only about 25 yards due to pain and numbness in his feet.  

In an addendum report, dated in December 2010, the examiner indicated that the neurological deficits in the Veteran's lower extremities from paralysis of the sciatic nerves made standing and walking difficult and would preclude working in a physically demanding job or in his normal field as an electrician.  However, the examiner indicated that the Veteran's service-connected disabilities did not preclude working in sedentary types of employment.  

The evidentiary record also includes an undated VA prescription form, received in December 2003, and signed by an unidentified nurse, to the effect that the Veteran was not able to work due to his feet and age.  

The objective evidence in this case shows that the Veteran is not able to walk or stand for any prolonged period of time due primarily to residuals of cold injury to his feet, manifested by chronic pain and peripheral neuropathy, and that employment in a physically demanding environment would be precluded.  However, the evidence also showed that the Veteran is not precluded from working in sedentary type employment.  Given his vast knowledge and more than 30 years of experience working as an electrician, the Veteran would certainly be competent and capable of working on an assembly line producing small appliances or electronic equipment.  Other potential types of sedentary employment could include as a dispatcher for a cab company, a greeter at department stores and as a telephone solicitor.  These types of sedentary employment would not require more than minimal training or prolonged standing or walking.  

While the Board cannot consider the Veteran's age in determining employability, the fact that he will be 79 years old in May, and has a number of significant nonservice-connected disabilities, including diabetes mellitus, hypertension, chronic pancreatitis, hyperkalemia, and kidney stones, certainly limits his prospects for finding or maintaining employment.  The evidence also showed that he has severe generalized weakness and debilitating arthritis affecting movement of his back, shoulders, hips, knees, and hands, and that his general state of health is somewhat poor.  Furthermore, the Veteran has not provided any credible or competent medical evidence to support his contentions that he is unemployable by reason of his service-connected disabilities, alone.  

The Board does not dispute that the Veteran's bilateral foot disabilities impact significantly on his employability as an electrician.  The Board believes, however, that the symptomatology associated with the service-connected disabilities is appropriately compensated by the combined 70 percent rating currently assigned.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Veteran's service-connected disabilities, alone, have not been so severely disabling as to have rendered him or the average person similarly situated unable to secure or follow substantially gainful employment, nor does the evidence of record reflect that his service-connected disabilities would render him individually unable to follow any substantially gainful occupation.  

The Board has considered the Veteran's lay statements and the reported difficulties that he has due to his bilateral foot problems.  While the Veteran is competent to attest to factual matters of which he has first-hand knowledge, as a layperson, he is not competent to offer a medical opinion as to the degree of severity of his service-connected disabilities.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also, Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also Epps v. Brown, 9 Vet. App. 341 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, the Board finds that the evidence does not demonstrate that the Veteran's service-connected disabilities, alone, render him unable to secure or follow a substantially gainful employment.  Therefore, the claim of entitlement to TDIU must be denied.

ORDER

Entitlement to TDIU is denied.  




____________________________________________
J. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


